DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 29 December 2020 and the Supplemental Amendment received 08 January 2021.

Claims 12, 14-16, 18, 20, 23, 25, 27 and 31 are currently amended, claims 13, 17, 19, 21, 22, 24, 26 and 28-30 are as previously presented and claims 1-11 were previously cancelled.
In summary, claims 12-31 are pending in the application.

The amendment of claims 20 and 25 has cured basis for the objection to the claims, thus, the objection to claims 20 and 25 is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 14-16 and 18 are shown with a status of Previously Presented when they are clearly amended, thus, the Examiner is amending the claim status of claims 14-16 and 18 to Currently Amended.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the amendment received 08 January 2021, the Examiner has determined that the amended claims have overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 12-31 are hereby withdrawn and there being no remaining issues, claims 12-31 and the application are now in condition for allowance.

With regard to claim 12 claiming a method for operating at least one pair of virtual reality glasses in a motor vehicle, comprising: storing a predefined virtual theme of a specific virtual way of movement within a virtual environment; selecting a real route which best matches the predefined virtual theme; detecting movements of the motor vehicle during a journey along the selected real route; and controlling a first pair of the virtual reality glasses so that a first vehicle occupant wearing the first pair of the virtual reality glasses moves virtually within the virtual environment according to the movements of the motor vehicle detected by said detecting and according to the virtual way of movement of the predefined virtual theme are in total, a unique combination of features and are non-obvious over the art of record.

Claims 27 and 31; claiming a system and a motor vehicle respectively, are of the same scope and inventive features as claim 12 and thus, define in total, a unique combination of features which are non-obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613